Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of 62/772,220 with a filing date 11/28/2018. 
2.	Claims 1-20 are pending in the application. 
Claim Rejections - 35 USC § 112
    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1-3 independently recite the limitation “RH” without definition is ambiguous and indefinite. Incorporation the chemical name for the abbreviation “RH”  would obviate the rejection.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-3 and 11 are rejected under 35 U.S.C. 103(a) as being obvious over 

                                  Applicants claim a ready to use, pharmaceutically acceptable injectable liquid 
                      formulation comprising thiotepa or a pharmaceutically acceptable salt thereof and at 
                      least one pharmaceutically acceptable solvent or co-solvent, wherein the formulation 
                      retains at least 90% of the purity of thiotepa as measured by HPLC after storage at 
                      25°C/60% RH for a period of 7 days, see claim 1. Dependent claims 2-3 and 11 further 
                      limit the scope of formulation, i.e.,  purity of thiotepa is measured by HPLC in claims 2-
                     3, and the formulation comprises a solubilizing agent.
Determination of the scope and content of the prior art (MPEP §2141.01)
Murray et al. disclose an injectable liquid formulation comprising thiotepa and sodium chloride (i.e., a solubilizing agent).  The stability of liquid formulation of thiotepa is measured by HPLC analyzed at 0, 8, 24 and 48 hour at 8 degree C and 25 degree C.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Murray et al.  is that Murray et al.  is silent the instant 60% RH for a period of 7 days.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-3 and 11 prima facie obvious because one would be motivated to employ the formulation of Murray et al.  to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Murray et al. to be useful for the purpose, i.e., for treating cancer... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 
The motivation to make the claimed formulation derived from the known formulation of Murray et al.  would possess similar activity  to that which is claimed in the reference.  
Claim Objections
    Claims 4-10 and 12-20 are objected to as being dependent on rejected claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 











/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 08, 2021